Citation Nr: 1500688	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  09-06 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico



THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a psychiatric disability (claimed as a mental condition), including as secondary to service-connected disability.

4.  Entitlement to increases in the ratings for premature ventricular contractions (PVCs), currently assigned "staged" ratings of 10 percent prior to September 25, 2012, and 30 percent from that date.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1972 to April 1973.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2008, February 2009, and June 2011 rating decisions by the San Juan, Puerto Rico RO.  In August 2012, the Board remanded the matters regarding entitlement to increased ratings and TDIU for further development.  

In a May 2013 decision, the Board denied increased ratings for PVCs and entitlement to TDIU.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an August 2014 decision, the Court vacated the Board's decision and remanded the matters for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for a psychiatric disability, increased ratings for PVCs, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  There is no competent evidence the Veteran has a hearing loss disability in either ear.

2.  A chronic hearing loss disability was not shown in service or for many years thereafter, and the most probative evidence fails to link a current disorder to service.

3.  Tinnitus was not shown in service or for many years thereafter, and the most probative evidence fails to link the current disorder to service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in January 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  The claims on appeal were most recently readjudicated in the April 2014 statement of the case. 

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO arranged for a VA audiological evaluation in May 2011.  This will be discussed in greater detail below, though the Board finds this examination and opinion to be adequate for rating purposes regarding hearing loss and tinnitus as it included both a review of the Veteran's history and an audiological examination that included all necessary findings, and addressed all medical questions raised.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of incurrence or aggravation of a disease or injury in service; and (3) evidence of a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may be service connected if all the evidence establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Id.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including VBMS and Virtual VA, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the evidence as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claims. 

Bilateral hearing loss

Because sensorineural hearing loss (SNHL) is an organic disease of the nervous system, it may be service connected on a presumptive basis if manifested to a compensable degree in the first year following a veteran's discharge from active duty.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection for such disability to be granted.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of postservice evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a hearing disability must show, as is required in any claim of service connection, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred during service; specifically, he has asserted that his MOS as engineer equipment maintainer exposed him to acoustic trauma.  Based on his service records, it may reasonably be conceded that he had some exposure to hazardous levels of noise in service.

The Veteran's STRs are silent for any complaints, findings, treatment, or diagnosis of hearing loss or tinnitus.  On May 1972 pre-enlistment examination, audiometric findings were within normal limits (all thresholds between 5 and 20 decibels).  On March 1973 service separation examination, audiometric findings were within normal limits (all thresholds between 10 and 20 decibels).  On a contemporaneous report of medical history, the Veteran denied any history of hearing loss or ear, nose, or throat trouble.

On January 1977 Reserves quadrennial examination, audiometric findings were within normal limits for VA purposes.  On a contemporaneous report of medical history, the Veteran denied any history of hearing loss or ear, nose, or throat trouble.

On November 2010 audiological treatment, the Veteran's hearing results indicated low sensorineural hearing loss in both ears.

In a February 2011 statement, the Veteran reported that he worked with heavy equipment throughout his military service; he contended that the noise from the equipment affected his left ear, causing hearing loss and tinnitus.

On May 2011 VA audiological examination, the Veteran reported intermittent noise in both ears, but mainly in the left ear, for about 3 years; he could not specify a date or circumstances of onset.  He reported a sensation of hearing loss in the left ear.  He reported six years of military service, one year in active service; his MOS was 62B construction equipment repairer.  He reported no other occupational or recreational noise exposure.  

Audiometry revealed that puretone thresholds, in decibels, were: 

HERTZ
500
1000
2000
3000
4000
Right 
15
18
14
20
35
Left
20
16
22
35
25

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The diagnosis was right ear within normal limits across all frequencies except for a mild sensorineural notch at 4000 Hertz, and left ear within normal limits across all frequencies except for a mild sensorineural notch at 3000 Hertz.  The examiner opined that the tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner noted that both the Veteran's service enlistment and separation examinations showed hearing thresholds within normal limits across all tested frequencies for both ears.  The examiner noted that no complaints of hearing loss or tinnitus were found in the claims file since 1977 until the date of examination, no audiological care or management for hearing loss or tinnitus was found in the claims file, and no significant hearing loss was found on examination; the examiner noted the mild notches at 4000 Hertz in the right ear and at 3000 Hertz in the left ear.  The examiner noted the Veteran's report that symptoms of hearing loss and tinnitus started about 3 years earlier, not while on active duty.  Considering all of the above, the examiner opined that the Veteran's claimed hearing loss and tinnitus are not caused by or a result of his noise exposure as a construction equipment repairer while in active service.

On August 2011 private audiological evaluation, the Veteran was noted to have a history of hearing loss.  He complained of constant tinnitus in the left ear.  He reported that his hearing loss had worsened.  The impression was low sensorineural hearing loss from 3000 Hertz onward with good functioning of the middle ear bilaterally.

On November 2013 VA treatment, the Veteran complained of decreased speech recognition ability and tinnitus, mainly in the left ear, since "several years ago".  The diagnostic impression was essentially normal right ear hearing with a moderate drop at 8000 Hertz, and essentially normal left ear hearing with a mild to moderate sensorineural hearing loss above 6000 Hertz.  

As to the bilateral hearing loss claim, the Board notes that STRs do not show a hearing loss disability in either ear.  Moreover, the record contains no postservice audiometry results that reflect satisfactory proof that the Veteran has a current bilateral hearing loss disability (as defined in 38 C.F.R. § 3.385, that is, an auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 40 decibels or greater; or auditory thresholds for at least three of the tested frequencies of 26 decibels or greater; or speech recognition scores using the Maryland CNC Test of less than 94 percent).  The Board notes that a private November 2010 audiometry report in Spanish noted speech discrimination of 90% in the right ear; however, there is no indication that the audiologist used the Maryland CNC Test, particularly as the (translated) examination was performed in Spanish.  In the absence of proof of present hearing loss disability under 38 C.F.R. § 3.385, there is no valid claim of service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Regarding any statements to the effect that the Veteran has a current bilateral hearing loss that is attributable to his period of service, although he is competent to describe such symptoms as hearing difficulty, the question of whether there is hearing loss disability for VA compensation purposes is governed by regulation.  Pursuant to 38 C.F.R. § 4.85, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include certain specialized testing.  The Veteran was offered the opportunity to appear for a VA examination to determine whether he has any hearing loss that meets the regulatory threshold for hearing loss disability for VA purposes, and the May 2011 VA audiology examination results reflect that he did not have any hearing loss that meets the regulatory threshold for hearing loss disability for VA purposes.  Therefore, the preponderance of the evidence is against a finding that he has the requisite hearing loss to substantiate his claim.  

Assuming, arguendo, that the Veteran has a current bilateral hearing loss for VA compensation purposes, what remains for consideration is whether any bilateral hearing loss is somehow otherwise shown to be etiologically related to the Veteran's service.  The only competent medical evidence in this matter consists of the report of the VA examination and opinion cited above.  The Board finds the 2011 VA examination and opinion to be entitled to great probative weight, as the examiner reviewed the Veteran's medical history and adequately explained the rationale for the conclusions reached, citing to accurate factual data, and also citing to a lack of support in medical literature for a nexus between a fairly recent appearing hearing loss and remote noise trauma.  The Veteran has not submitted a positive medical opinion in support of his claim, thus the evidence is not in equipoise.  

Additionally, as a hearing loss disability is not shown to have been manifested in service or in the first postservice year, service connection on the basis that it became manifest in service and persisted, or on a chronic disease presumptive basis (for SNHL as an organic disease of the nervous system under 38 U.S.C.A. § 1112) is not warranted.  Significantly, the Veteran only reported a 3 year history of hearing loss, according to the 2011 examination report.  

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran did not have a chronic hearing loss disability in service, and there is no competent and credible evidence indicating he had hearing loss manifested to a compensable degree within a year following discharge from service.  Likewise, the weight of the competent and probative evidence does not show the Veteran has a current bilateral hearing loss that is related to his period of service, to include his exposure to noise therein.  Accordingly, service connection for bilateral hearing loss is not warranted on any basis.

Tinnitus

Regarding tinnitus, after a review of all of the evidence, the Board finds that the weight of the evidence demonstrates that symptoms of tinnitus were not chronic in service; were not continuous after service; and the current tinnitus disability is not related to service.  Significantly, the Veteran only reported a 3 year history of tinnitus, according to the 2011 examination report.  Consequently, service connection for tinnitus on the basis that such disability became manifest in service, and persisted, is not warranted.  

Furthermore, the preponderance of the evidence is against a finding that the Veteran's current tinnitus is related to his service.  The Board finds the May 2011 VA examination and opinion to be entitled to great probative weight, as it took into account a thorough review of the Veteran's claims file and medical history, in addition to an audiological examination, and includes a historically accurate explanation of rationale that cites to factual data.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against these claims.  Therefore, the appeals seeking service connection for bilateral hearing loss and for tinnitus must be denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

Regarding the Veteran's claim of service connection for depression, that is the specific claim adjudicated by the AOJ and developed for appellate review.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the U.S. Court of Appeals for Veterans Claims held that the scope of a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and other information of record, i.e., that matter(s) of service connection for other psychiatric disability(ies) diagnosed is/are part and parcel of a service connection for a psychiatric disability claim (and that such matter(s) is/are before the Board).  The Veteran has been assigned diagnoses of mood disorder, organic mood disorder, dysthymia, rule-out bipolar disorder type 2, and rule-out mild cognitive impairment.  The rating decision on appeal addressed only depression.  As the AOJ has not developed or adjudicated the matter of service connection for psychiatric disability other than depression, this must be done on remand for compliance with Clemons.  The issue is characterized accordingly.

On June 2011 VA psychiatric examination, the examiner opined that the Veteran's depression is not caused by or a result of his service connected supraventricular arrhythmia; however, the examiner also did not address whether the Veteran's service-connected PVCs aggravated his diagnosed psychiatric disability/disabilities.  As a result,  the medical opinion offered is inadequate for rating purposes, and a remand for corrective action is necessary.  

A review of the record found that the Veteran has sought private mental health treatment since 2002.  The AOJ did not attempt to seek the complete records of such private treatment.  Records of treatment for a disability for which service connection is sought may contain information pertinent to the service connection claim, and must be secured.

Pursuant to the August 2014 Memorandum Decision by the Court, the Veteran must be examined by a cardiologist to assess his PVC disability, as requested in the Board's August 2012 remand (the 2012 examination was performed by an internist).

The matter of entitlement to a TDIU rating is inextricably intertwined with the remaining claims, and consideration of TDIU must be deferred pending resolution of those claims.  

Finally, records of any outstanding VA treatment the Veteran may have received for the disabilities at issue may contain pertinent information, are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Please secure for the record copies of all outstanding (any not already associated with the claims file) clinical records of VA treatment the Veteran received for the disabilities remaining at issue.  Ask the Veteran to identify all providers of private evaluation and/or treatment he has received for psychiatric disability, and to provide authorizations for VA to secure the complete clinical records of all such treatment and evaluations.  Secure for association with the record the complete clinical records outstanding from all providers identified.

2.  Please arrange for an appropriate examination to determine the etiology of his psychiatric disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a. Please state all psychiatric disabilities diagnosed.  Please provide a discussion of the validity of past diagnoses such as mood disorder, organic mood disorder, dysthymia, rule-out bipolar disorder type 2, and rule-out mild cognitive impairment; and  
b. As to any psychiatric disability entity diagnosed (or found to have been present at any time since November 2010 when the Veteran filed the present claim), with respect to each such disorder please opine whether such is at least as likely as not (a 50% or greater probability) related to the Veteran's active service or his service-connected PVCs; and
c. With respect to each such diagnosed psychiatric disorder please opine whether such is at least as likely as not (a 50% or greater probability) aggravated by the Veteran's service-connected PVC disability.  If the opinion is to the effect that the PVCs did not cause, but aggravated, the psychiatric disability, the examiner should also specify, so far as possible, the degree of psychiatric disability (pathology/impairment) resulting from such aggravation.

The examiner must explain the rationale for all opinions.  

3.  The AOJ should also arrange for the Veteran to be examined by a cardiologist to ascertain the current severity of his service-connected PVCs.  The Veteran's entire record, to include this remand must be reviewed by the examiner in connection with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a. Please identify all manifestations of the Veteran's service-connected PVCs; and
b. Is the Veteran's left ventricular EF (ejection fraction) and/or borderline concentric left ventricular hypertrophy a manifestation of his service-connected PVCs?  and
c. Does the Veteran have any other heart disease/disorder that is caused by his PVCs; and 
d. Does the Veteran have any other heart disease/disorder that is aggravated by his PVCs.

The examiner must explain the rationale for all opinions.

4.  Then review the record and, after completing any further development suggested, readjudicate the claims (to encompass all psychiatric diagnoses found, and to include TDIU in light of the determinations regarding ratings for PVCs and service connection for psychiatric disability).  If any benefit remains denied, issue an appropriate supplemental SOC and afford the Veteran and his attorney an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United 

States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


